Citation Nr: 1734204	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  13-12 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for tricompartmental chondromalacia of the right knee, with status post-surgical repair of the anterior crucial ligament (ACL).



REPRESENTATION

Appellant represented by:	Joseph A. Kresse, Attorney


ATTORNEY FOR THE BOARD

Steven H. Johnston, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1991 to February 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas that denied an evaluation in excess of 20 percent for chondromalacia of the right knee, with status post-surgical repair of the anterior cruciate ligament (ACL).

In a September 2015 decision, the Board denied an evaluation in excess of 20 percent for the Veteran's tricompartmental chondromalacia of the right knee, with status post-surgical repair of the ACL, and granted a separate rating of 10 percent for right knee instability.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court), but only to the extent the Board denied an evaluation in excess of 20 percent for his tricompartmental chondromalacia of the right knee.  In January 2017, the Court issued an Order that granted a December 2016 Joint Motion for Partial Remand (Joint Motion) which vacated the portion of the September 2015 Board decision that an evaluation in excess of 20 percent for tricompartmental chondromalacia of the right knee, with status post-surgical repair of the ACL.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the Introduction, this case has returned to the Board from a December 2016 Joint Motion from the Court.  The Veteran is currently assigned a 20 percent rating for his tricompartmental chondromalacia of the right knee 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5260.  It is his contention that a higher rating is warranted for that disability.   Specifically, in addition to the separate rating under 38 C.F.R. § 4.71a, DC 5257, for right knee instability, that was granted by the Board in September 2015, the Veteran also asserts that separate ratings are warranted for dislocation or removal of the semilunar cartilage (meniscus) of his right knee under 38 C.F.R. § 4.71a, DCs 5258-59.  In the December 2016 Joint Motion, the parties agreed that the Board's September 2015 decision did not adequately explain why separate ratings under DC 5258 or 5258 were not warranted in this case.  After reviewing the record anew, the Board is of the opinion that additional development is required.

In particular, the Veteran ascribes the symptoms of frequent episodes of locking, pain and effusion into the joint to his dislocated (or torn) meniscus, or to the "analogous" condition of "lateral patellar drift with extension."  Veteran's representative brief, received June 2017, page 9.  The Veteran separately ascribes symptoms such as popping, swelling, crepitus, clicks or snaps, grinding, and scarring to the removal of his meniscus.  Id.

The Veteran suffered an injury to his knee requiring a surgical repair of both his ACL and a partial meniscectomy on his right knee during his service.  The residual deformity of his meniscus is observable in post-service VA radiological examinations.  Thus, the evidence is sufficient to establish the partial removal of the Veteran's meniscus.  Likewise, the July 2015 VA examination documents that the Veteran has a history of right meniscal conditions including such symptoms as a meniscal tear, frequent episodes of joint "locking," and frequent episodes of joint pain.  However, it is not clear from the record whether the Veteran's right meniscal condition is limited to the partial removal of the meniscus or also includes the dislocation of the Veteran's semilunar cartilage.  The determination of this question is important for guiding the Board's decision as to whether the Veteran is appropriately rated under 38 C.F.R. § 4.71a, DC 5258 (dislocation), DC 5259 (removal), or both.  Consequently, the Board finds that a remand is required in order to obtain an addendum opinion that adequately addresses this question.  38 U.S.C.A. § 5103A(d); C.F.R. § 3.159(c) (2016). 

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file any updated or outstanding VA treatment records that are not already of record.

2. Arrange for the examiner who conducted the July 2015 VA examination, or another examiner in the event that the July 2015 examiner is unavailable, to provide an addendum opinion addressing the Veteran's meniscal condition.  The examiner should particularly address the following topics:

(a) State whether the condition of the Veteran's right meniscus is best characterized as having dislocated semilunar cartilage, the removal of semilunar cartilage, or both.

(b) To the extent possible, state whether the frequent episodes of joint locking, frequent episodes of joint pain, and effusion are attributable to either or both the Veteran's dislocated or removed semilunar cartilage.

(c) To the extent possible, state whether the other symptoms identified by the Veteran, including popping, swelling, crepitus, clicks or snaps, grinding, and scarring, are attributable to the dislocation or removal of the Veteran's right semilunar cartilage, or to the Veteran's other right knee conditions including chondromalacia, residuals of his ACL repair, osteoarthritis, joint space narrowing, or osteoarthritis.

A complete rationale should be provided for each opinion rendered.

In the event that the examiner determines that an opinion cannot be provided without further examination of the Veteran, the Veteran should be scheduled for an appropriate examination of the Veteran's right knee.

3. Once the development above has been completed, undertake any further development that may be indicated as a result.  Then, readjudicate the claims on appeal.  If it remains denied, or less than the full benefit is granted, provide the Veteran and his attorney with an appropriate Supplemental Statement of the Case and a reasonable time to respond.  Then, if the file is otherwise in order, return the file to the Board for further appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

